DETAILED ACTION

Response to Arguments
Applicant's arguments (“REMARKS”) filed February 16, 2022 have been fully considered, and they are persuasive. However, upon further consideration, a new ground of rejection has been issued.
 Claims 1-3, 5-7, and 9-39 are currently pending. Claims 1, 2, 5, 6, 9, 11, 14, 38, and 39 were amended. Claims 4 and 8 were canceled.

Re: 35 U.S.C. § 112
Applicant argues on pg. 10 of the REMARKS that claim 2 has been amended for consistency with claim 1. Furthermore, Applicant argues that claim 38 has been amended to avoid invoking 35 U.S.C. 112(f). Upon further consideration, the rejection of claims 2, 3, and 38 over 35 U.S.C. 112(b) as being indefinite has been withdrawn.

Re: 35 U.S.C. § 101
Applicant argues on pp. 11 of the REMARKS that claims 38 and 39 were amended to avoid being directed to non-statutory subject matter. However, these rejections are maintained. Those claims remain directed to software per se under broadest reasonable interpretation. A “computer system” comprising of “a database”, a “processor”, and “a communicator” can be interpreted as software. None of those components are strictly defined th Edition). A “computer program product” remains directed to software per se as an application program or a software program.
Applicant argues on pp. 11-12 that the claims have been amended to be directed more than an abstract idea. After further consideration of the arguments and the claim amendments, the Examiner has withdrawn the 35 U.S.C. 101 rejection to claims 1-30 and 35-39 for being directed to an abstract idea without significantly more.

Re: 35 U.S.C. § 102/103
Applicant arguments to Bennison on pp. 12-13 of the REMARKS have been fully considered and are persuasive. However, a new ground of rejection has been asserted in view of US 7,870,614 to Duhaime et al. (hereinafter, “Duhaime”). See Claim Rejections - 35 USC § 102 below for further details.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 38 and 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because both claims are directed to software per se under broadest reasonable interpretation. Claim 38 recites a “computer system” with various components configured to perform the method of claim 1. Claim 39 recites a “computer program product” that performs the method of claim 1. These claims are silent of any hardware components, and thus, can be interpreted as software. Software per se is not patentable subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 5, 9-11, 14-17, 21-25, 35-36, and 38-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,870,614 to Duhaime et al. (hereinafter, “Duhaime”).
As per claim 1: Duhaime discloses: A computer-implemented method of data management for a computer implemented system for identification of digital content elements, the method comprising (the system uses hash values for searching, sorting, and similar database-related processes [Duhaime, col. 5, line 56 – col. 6, line 9]): receiving at least one data request from a requesting entity, the data request being associated with at least one secure element (Fig. 1 depicts applications 102-102N and 104-104N accessing encrypted sensitive data in database 118 [Duhaime, col. 7, lines 29-48]; an access to the database either involves requesting the original sensitive data element or only the alias [Duhaime, col. 10, line 54 – col. 11, line 4]); processing the at least one data request by identifying at least a portion of a representation database (“Numerous methods involve accessing an original sensitive data element. One such method is to provide an alias associated with the original sensitive data element being requested.” [Duhaime, col. 10, lines 61-63]), wherein the representation database comprises the at least one secure element, the at least one secure element being a secure representation of at least a fragment of a confidential data element of at least one dataset stored in at least one database, wherein the at least one dataset contains the confidential digital content (data sources 126-126N supply data set 124, which contains sensitive data elements [Duhaime, col. 6, lines 51-56; Fig. 1]; the sensitive data elements are encrypted and associated with aliases into database 118 [Duhaime, col. 7, lines 17-28]; a portion of the sensitive data element may be used as part of the alias [Duhaime, col. 10, lines 48-55]; aliases are generated using various techniques, such as a non-invertible derivation of a ; and providing at least one processing result by transmitting the identified portion of the representation data to the requesting entity, thereby to enable processing at the requesting entity (providing the sensitive data element to the requestor [Duhaime, col. 11, lines 11-15]).

As per claim 5: Duhaime discloses all limitations of claim 1. Furthermore, Duhaime discloses: wherein the data request comprises at least one unique identifier representing at least one secure element (“…the alias is randomly generated, but it also can be generated by other means, such as a sequential generation or by creating a hash value of the sensitive data.” [Duhaime, col. 9, lines 28-32).

As per claim 9: Duhaime discloses all limitations of claim 1. Furthermore, Duhaime discloses: wherein the identified portion comprises at least a first portion of at least a first secure element comprised in the representation database (“…a portion of the sensitive data element received at block 302 may be used as a portion of the alias.” [Duhaime, col. 10, lines 47-50]).

As per claim 10: Duhaime discloses all limitations of claim 9. Furthermore, Duhaime discloses: further comprising receiving a further request for additional information from the requesting entity (when a request involves sensitive data, the sensitive data is entered by the requestor and used to determine the corresponding alias [Duhaime, col. 9, line 65 – col. 10, line 5]).

As per claim 11: Duhaime discloses all limitations of claim 1. Furthermore, Duhaime discloses: further comprising transmitting additional information associated with the identified portion to the requesting entity (the database is searched for any information matching the resulting encrypted and formatted data and a matching alias is provided to the requestor [Duhaime, col. 9, line 65 – col. 10, line 5)

As per claim 14: Duhaime discloses all limitations of claim 1. Furthermore, Duhaime discloses: wherein: the data request comprises a search request associated with a secure element to be searched for; and the step of processing comprises processing the search request (“…the database can be searched and analyzed using the alias…”  [Duhaime, col. 9, lines 39-47]).

As per claim 15: Duhaime discloses all limitations of claim 14. Furthermore, Duhaime discloses: wherein the search request comprises one of: a secure representation of the secure element to be searched for; or a unique identifier representing a secure element to be searched for (creating a hash value for each sensitive data identifier or encrypted sensitive data identifier and using the hash values for searching, sorting, and other database operations [Duhaime, col. 5, line 56 – col. 6, line 9]).

As per claim 16: Duhaime discloses all limitations of claim 14. Furthermore, Duhaime discloses: wherein the step of processing the search request comprises: comparing the search request with each of the at least one secure element in the representation database; and if the search request is determined to be associated with a secure element located within the representation database, then retrieving additional information associated with the secure element, wherein the step of providing a processing result comprises transmitting the additional information to the requesting entity (hash values are created for each sensitive data identifier or encrypted sensitive data identifier and using the hash values for searching, sorting, and other database operations [Duhaime, col. 5, line 56 – col. 6, line 9]; the alias used in Duhaime is a hash value, which is used for searching the database and returning data to a requestor [Duhaime, col. 9, lines 28-56]).

As per claim 17: Duhaime discloses all limitations of claim 14. Furthermore, Duhaime discloses: further comprising receiving a further request for additional information from the requesting entity (when a request involves sensitive data, the sensitive data is entered by the requestor and used to determine the corresponding alias [Duhaime, col. 9, line 65 – col. 10, line 5]).

As per claim 21: Duhaime discloses all limitations of claim 14. Furthermore, Duhaime discloses: wherein: processing the search request comprises identifying at least a portion of the representation database; and providing a processing result comprises transmitting the identified portion of the representation database to the requesting entity, thereby to enable processing at the requesting entity (hash values are created for each sensitive data identifier or encrypted sensitive data identifier and using the hash values for searching, sorting, and other 

As per claim 22: Duhaime discloses all limitations of claim 21. Furthermore, Duhaime discloses: wherein the identified portion comprises at least a first portion of at least a first secure element comprised in the representation database (database can be searched and analyzed using the alias instead of the actual sensitive data element [Duhaime, col. 9, lines 44-47]).

As per claim 23: Duhaime discloses all limitations of claim 21. Furthermore, Duhaime discloses: wherein the step of providing a processing result further comprises transmitting additional information associated with the identified portion to the requesting entity (the requested data is sent to the user interface [Duhaime, col. 9, lines 48-56]).

As per claim 24: Duhaime discloses all limitations of claim 21. Furthermore, Duhaime discloses: further comprising receiving a further request associated with a secure element to be searched for (“a request involving sensitive data, the sensitive data is entered by the requestor and used to determine the corresponding alias” [Duhaime, col. 9, lines 65-67]).

As per claim 25: Duhaime discloses all limitations of claim 24. Furthermore, Duhaime discloses: further comprising: processing the further request by comparing the further request with each of the at least one secure element in the representation database, and if the further request is determined to be associated with a secure element located within the representation database, then retrieving additional information associated with the secure element; and transmitting the additional information to the requesting entity (“The database is searched for any information matching the resulting encrypted and formatted data. If a match is found, the alias indicated by the database as corresponding to the matched data is provided to the requestor.” [Duhaime, col. 10, lines 1-5]).

As per claim 35: Duhaime discloses all limitations of claim 1. Furthermore, Duhaime discloses: wherein each of the secure elements is derived from a corresponding dataset containing confidential data based on an irreversible operation (hash values are created for each sensitive data identifier or encrypted sensitive data identifier and using the hash values for searching, sorting, and other database operations [Duhaime, col. 5, line 56 – col. 6, line 9])

As per claim 36: Duhaime discloses all limitations of claim35. Furthermore, Duhaime discloses: wherein the irreversible operation is a hashing operation of at least a portion of the at least one dataset (hash values are created for each sensitive data identifier or encrypted sensitive data identifier and using the hash values for searching, sorting, and other database operations [Duhaime, col. 5, line 56 – col. 6, line 9]).

As per claim 38: Claim 38 is different in overall scope from claim 1 but recites substantially similar subject matter as claim 1. Claim 38 is directed to a system implementing 

As per claim 39: Claim 39 is different in overall scope from claim 1 but recites substantially similar subject matter as claim 1. Claim 39 is directed to a computer program product containing instructions corresponding to the method of claim 1. Thus, the response provided above for claim 1 is equally applicable to claim 39.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Duhaime in view of Fan et al. (hereinafter, “Fan”) Cuckoo filter: Better than bloom, USENIX Programming. 2013 Aug; 38(4):36-40.
As per claim 37: Duhaime discloses all limitations of claim 1. Duhaime does not describe the hashed values as “a cuckoo filter” or “a bloom filter”. However, Fan discloses: wherein the secure element comprises one of: a cuckoo filter (a cuckoo filter is an improved version of a bloom filter that supports adding and removing items dynamically, whereas a bloom filter requires rebuilding the entire filter for adding or removing items [Fan, pg. 1, Cuckoo filter overview]); or a bloom filter (a bloom filter is a compact data structure to quickly answer if a given item is in a set with a small false positive [Fan, pg. 1, paragraph 1).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement any well-known hashing functions, such as a cuckoo filter or a bloom filter. Bloom filters are simple and have high space efficiency. Cuckoo filters are an improved version of bloom filters.

Allowable Subject Matter
Claims 2, 3, 6, 7, 12, 13, 18-20, and 26-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The aforementioned claims further define the claimed invention and are not taught by the current prior arts of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2003/0084057: Discloses high-speed database searching using a hash table that points to database records.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453.  The examiner can normally be reached on Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        3-07-2022